ORDER

PER CURIAM.
Anthony Esposito (Defendant) appeals from a judgment of conviction of one count each of attempted manufacturing of a controlled substance, methamphetamine, and stealing anhydrous ammonia. Defendant challenges the sufficiency of the evidence for his convictions and argues that the trial court plainly erred in failing to admonish, sua sponte, the prosecutor not to use voir dire to posture the State’s case to the jury. We have reviewed the briefs of the parties and the record on appeal and conclude that there is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). Further, Defendant has not met his burden of demonstrating manifest injustice or miscarriage of justice resulted from the prosecutor’s comments, and therefore the trial court did not plainly err in failing to admonish, sua sponte, the prosecutor. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).